THE COURT.
On consideration of the petition for rehearing herein, although it may be assumed that even if in some particulars, as insisted by petitioners, the description of the “cross over” and the manner of its proposed operation, as set forth in the opinion of the court, is inaccurate, that fact neither indicates nor requires any change in the *220ultimate conclusion with reference to the essential facts in the ease.
The petition for rehearing is denied.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 25, 1935.